Name: Commission Regulation (EEC) No 592/93 of 12 March 1993 amending Regulation (EEC) No 420/93 making imports of certain fishery products subject to observance of the reference price
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 3. 93 Official Journal of the European Communities No L 61 /51 COMMISSION REGULATION (EEC) No 592/93 of 12 March 1993 amending Regulation (EEC) No 420/93 making imports of certain fishery products subject to observance of the reference price Whereas the free-at-frontier prices of large quantities of products other than those specified in Regulation (EEC) No 420/93 have fallen below the reference prices for those products ; whereas the list of products made subject to observance of reference prices should accordingly be extended ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), and in particular Article 22 (6) thereof, Whereas Commission Regulation (EEC) No 420/93 (2) makes imports of certain fishery products subject to observance of reference prices ; Whereas the Management Committee for Fishery Products could not express an opinion as regards the measures provided for in this Regulation within the time required by its President, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 420/93 is amended as follows : 1 . point 2 (frozen products) in the Annex reads as follows : (ECU/tonne) 'Species Presentation Reference prices 5. Alaska pollack Fillets : (Theragra chalcogramma)  industrial blocks, with bones ex 0304 20 85 i (standard) 1 935   industrial blocks, boneless 1 089 2. With respect to Alaska pollack, the date of release for free circulation as laid down in Article 1 (2), shall be 31 March 1993 at the latest. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 March 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission 0) OJ No L 388 , 31 . 12. 1992, p. 1 . (A OJ No L 48 , 26. 2. 1993, p. 12.